department of the treasury internal_revenue_service washington d c commissioner date number info release date conex-133107-07 uil the honorable jim matheson u s house of representatives washington dc dear mr matheson am responding to a letter dated date signed by you and your colleagues requesting that we include specific guidance on the application of the accountable_plan rules to tool reimbursement plans on our next priority guidance plan we are finalizing the priority guidance plan we have been aware for some time of taxpayers’ interest for further technical discussion of how the accountable_plan rules under internal_revenue_code sec_62 apply to tool reimbursement plans in we issued a coordinated_issue_paper cip for the motor_vehicle industry that dealt specifically with tool reimbursements and in we issued revrul_2005_52 that addressed the tax consequences of a typical tool reimbursement plan under the applicable treasury_department regulations from responses we have received to these items and from enforcement work we are doing on tool reimbursement plans we know that some taxpayers have additional questions like the ones you listed in your letter on the application of the statute and regulations on the specific facts related to how companies operate their expense reimbursement arrangements we will consider whether published guidance or other written legal advice might address these questions in light of the array of fact patterns that we have encountered through our enforcement efforts compliance with the accountable_plan requirements of sec_62 depend we will continue to communicate with stakeholders on how the accountable_plan rules apply to the specific fact patterns we have seen we look forward to working with you to help taxpayers understand the accountable_plan requirements and implement arrangements that satisfy the law am sending a similar letter to your colleagues hope this information is helpful director office of legislative affairs at please contact me or call - if you need further assistance sincerely kevin m brown acting commissioner department of the treasury internal_revenue_service washington d c commissioner date the honorable rob bishop u s house of representatives washington dc dear mr bishop conex-133107-07 uil am responding to a letter dated date signed by you and your colleagues requesting that we include specific guidance on the application of the accountable_plan rules to tool reimbursement plans on our next priority guidance plan we are finalizing the priority guidance plan we have been aware for some time of taxpayers’ interest for further technical discussion of how the accountable_plan rules under internal_revenue_code section in we issued a coordinated_issue_paper c apply to tool reimbursement plans cip for the motor_vehicle industry that dealt specifically with tool reimbursements and in we issued revrul_2005_52 that addressed the tax consequences of a typical tool reimbursement plan under the applicable treasury_department regulations from responses we have received to these items and from enforcement work we are doing on tool reimbursement plans we know that some taxpayers have additional questions like the ones you listed in your letter on the application of the statute and regulations on the specific facts related to how companies operate their expense reimbursement arrangements we will consider whether published guidance or other written legal advice might address these questions in light of the array of fact patterns that we have encountered through our enforcement efforts compliance with the accountable_plan requirements of sec_62 depend we will continue to communicate with stakeholders on how the accountable_plan rules apply to the specific fact patterns we have seen we look forward to working with you to help taxpayers understand the accountable_plan requirements and implement arrangements that satisfy the law am sending a similar letter to your colleagues hope this information is helpful director office of legislative affairs at please contact me or call - if you need further assistance sincerely kevin m brown acting commissioner department of the treasury internal_revenue_service washington d c commissioner date the honorable chris cannon u s house of representatives washington dc dear mr cannon conex-133107-07 uil am responding to a letter dated date signed by you and your colleagues requesting that we include specific guidance on the application of the accountable_plan rules to tool reimbursement plans on our next priority guidance plan we are finalizing the priority guidance plan we have been aware for some time of taxpayers’ interest for further technical discussion of how the accountable_plan rules under internal_revenue_code section in we issued a coordinated_issue_paper c apply to tool reimbursement plans cip for the motor_vehicle industry that dealt specifically with tool reimbursements and in we issued revrul_2005_52 that addressed the tax consequences of a typical tool reimbursement plan under the applicable treasury_department regulations from responses we have received to these items and from enforcement work we are doing on tool reimbursement plans we know that some taxpayers have additional questions like the ones you listed in your letter on the application of the statute and regulations on the specific facts related to how companies operate their expense reimbursement arrangements we will consider whether published guidance or other written legal advice might address these questions in light of the array of fact patterns that we have encountered through our enforcement efforts compliance with the accountable_plan requirements of sec_62 depend we will continue to communicate with stakeholders on how the accountable_plan rules apply to the specific fact patterns we have seen we look forward to working with you to help taxpayers understand the accountable_plan requirements and implement arrangements that satisfy the law am sending a similar letter to your colleagues hope this information is helpful director office of legislative affairs at please contact me or call - if you need further assistance sincerely kevin m brown acting commissioner department of the treasury internal_revenue_service washington d c date commissioner the honorable orrin g hatch united_states senate washington dc dear senator hatch conex-133107-07 uil am responding to a letter dated date signed by you and your colleagues requesting that we include specific guidance on the application of the accountable_plan rules to tool reimbursement plans on our next priority guidance plan we are finalizing the priority guidance plan we have been aware for some time of taxpayers’ interest for further technical discussion of how the accountable_plan rules under internal_revenue_code section in we issued a coordinated_issue_paper c apply to tool reimbursement plans cip for the motor_vehicle industry that dealt specifically with tool reimbursements and in we issued revrul_2005_52 that addressed the tax consequences of a typical tool reimbursement plan under the applicable treasury_department regulations from responses we have received to these items and from enforcement work we are doing on tool reimbursement plans we know that some taxpayers have additional questions like the ones you listed in your letter on the application of the statute and regulations on the specific facts related to how companies operate their expense reimbursement arrangements we will consider whether published guidance or other written legal advice might address these questions in light of the array of fact patterns that we have encountered through our enforcement efforts compliance with the accountable_plan requirements of sec_62 depend we will continue to communicate with stakeholders on how the accountable_plan rules apply to the specific fact patterns we have seen we look forward to working with you to help taxpayers understand the accountable_plan requirements and implement arrangements that satisfy the law am sending a similar letter to your colleagues hope this information is helpful director office of legislative affairs at please contact me or call if you need further assistance sincerely kevin m brown acting commissioner department of the treasury internal_revenue_service washington d c commissioner date the honorable robert bennett united_states senate washington dc dear senator bennett conex-133107-07 uil am responding to a letter dated date signed by you and your colleagues requesting that we include specific guidance on the application of the accountable_plan rules to tool reimbursement plans on our next priority guidance plan we are finalizing the priority guidance plan we have been aware for some time of taxpayers’ interest for further technical discussion of how the accountable_plan rules under internal_revenue_code section in we issued a coordinated_issue_paper c apply to tool reimbursement plans cip for the motor_vehicle industry that dealt specifically with tool reimbursements and in we issued revrul_2005_52 that addressed the tax consequences of a typical tool reimbursement plan under the applicable treasury_department regulations from responses we have received to these items and from enforcement work we are doing on tool reimbursement plans we know that some taxpayers have additional questions like the ones you listed in your letter on the application of the statute and regulations on the specific facts related to how companies operate their expense reimbursement arrangements we will consider whether published guidance or other written legal advice might address these questions in light of the array of fact patterns that we have encountered through our enforcement efforts compliance with the accountable_plan requirements of sec_62 depend we will continue to communicate with stakeholders on how the accountable_plan rules apply to the specific fact patterns we have seen we look forward to working with you to help taxpayers understand the accountable_plan requirements and implement arrangements that satisfy the law if you need further assistance am sending a similar letter to your colleagues hope this information is helpful director office of legislative affairs at please contact me or call kevin m brown acting commissioner sincerely
